Citation Nr: 1446566	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-14 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral knee arthritis.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active duty service in the United States Navy from September 1963 to August 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Indianapolis RO certified the appeal to the Board.

The Board notes that the Veteran was scheduled for a hearing at the RO in November 2013.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

A review of the Virtual VA paperless claims processing system reveals a September 2014 Appellant's Brief that has been reviewed by the Board.  A review of the Veterans Benefits System (VBMS) does not reveal any additional documents that are pertinent to the present appeal.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bilateral knee arthritis.

2.  The preponderance of the evidence is against finding that the Veteran's current bilateral knee arthritis manifested during active service or for many years thereafter; and the competent and probative evidence of record does not demonstrate that arthritis is related to active service.



CONCLUSION OF LAW

The criteria for service connection for bilateral knee arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103(A), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fd. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  This analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (concluding that the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  A February 2002 letter to the Veteran explained the evidence necessary to substantiate a claim for service connection, requested that he provide certain information and informed him that VA would help him obtain evidence to support his claim.  However, the letter did not specifically address VA and the claimant's responsibilities in obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, this letter did not notify the Veteran of the disability rating or the effective date elements of a claim for service connection.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) and aff'd, 226 F. App'x 1004 (Fed. Cir. 2007).  In connection with claims filed in October 2010, the Veteran was provided with a VCAA letter in September 2011.  The letter informed the Veteran of the division of responsibilities in obtaining evidence and explained how disability ratings and effective dates are determined.  Although the notice was not provided prior to the April 2002 rating decision, this timing error was cured by the readjudication of the claim and issuance of the May 2012 statement of the case (SOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  Accordingly, the Board finds that the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103(A); 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) along with all identified and available post-service treatment records.  After the Veteran reported that he received Social Security Administration (SSA) benefits for his knee disability, VA requested those records.  See October 2011 Request for SSA Disability Records.  The SSA responded that these records were unavailable as they had been destroyed.  See October 2011 SSA National Records Center Response.  VA informed the Veteran of both its attempts to obtain the records and that they were unavailable in an April 2012 letter.  VA completed its duty to assist the Veteran in obtaining his SSA records by creating a memorandum that provides a formal finding of unavailability in April 2012.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for an equitable resolution of the claims herein decided have been obtained in accordance with 38 U.S.C.A. § 5103A.

The Board notes that the Veteran was not provided with a VA examination in conjunction with his bilateral knee arthritis.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that no examination is warranted as the evidence does not establish an in-service event, injury, or disease, or that arthritis manifested within one year of service discharge.  In this case, bilateral knee arthritis did not manifest during active service or years after separation from service.  Although the Veteran claimed that he believes his bilateral knee arthritis is related to an event or injury in service, the evidence does not show that any such in-service event or injury occurred.  As such, a VA examination is not warranted. 

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

The Veteran contends that he currently suffers from bilateral knee arthritis as a result of his service from September 1963 to August 1967.  See Claim received in October 2010; May 2012 VA Form 9; Statements in Support of Claim:  December 2001, March 2002, October 2010, and October 2011.  For the reasons and bases explained below, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.

Governing Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation for active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection can be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" in service).

Analysis

In conducting its analysis, the Board has carefully considered the Veteran's lay statements attributing his current bilateral knee arthritis to service.  The Veteran is competent to describe his symptoms both during and after service, as such requires personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 207); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (medical evidence is not required to demonstrate chronic knee symptoms in service and continuity of symptoms after service).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (determining that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

The evidence of record reflects that the Veteran has been diagnosed with bilateral knee arthritis.  See September 1999 VA medical records; January 1995 letter from private doctor; October 1994 Dep't of Educ. medical impairment evaluation No. 2(a); October 1994 Dep't of Educ. medical assessment No. I.  As such, the Veteran has demonstrated that he has a current disability, meeting the first element required for service connection.

In regards to the question of in-service occurrence, the Veteran contends that he sustained an injury to his knees in July 1965, when he fell on a boat deck after being surprised by gunfire.  See October 2010 Statement in Support of Claim; Claim received in October 2010.  This event reportedly resulted in him being confined to sick bay for almost three weeks.  See October 2011 Statement in Support of Claim.  However, the STRs do not support the Veteran's contention that this event occurred.  The Veteran's STRs reflect that he sought help for numerous complaints during active duty, including dietary assistance, pneumonia, depression, superficial finger lacerations, and an ear growth.  However, the STRs are silent for any knee complaints, treatment, or diagnoses.  They also fail to make note of the three week confinement that he recalls or of any such event.  Although the Veteran alleges a cover-up, the Board does not find this assertion likely for the incident as described.  Furthermore, the Veteran's July 1967 discharge examination from active duty included a normal clinical examination of his lower extremities.  These facts weigh against any in-service event or injury.  

In addition, the Veteran's relaying of the event displays inconsistencies over time, further undermining his credibility in establishing the event.  In describing the purpose of his presence in the location of the event, he stated that he was sent there to sweep and swab the deck, yet at other times has claimed that he was taking photographs at the location.  See Statements in Support of Claim: December 2001, March 2002, and October 2011; but see October 2010 Statement in Support of Claim; May 2012 VA Form 9.  For these reasons together, the Board finds that there was no in-service event or injury to the knees.  

The Veteran meets the threshold requirement for the chronic diseases presumption as his arthritis is one of the qualifying diseases.  See 38 C.F.R. § 3.309(a).  However, the evidence does not show that his bilateral knee arthritis was incurred in service or that it manifested to a compensable degree within one year of his separation from active service.  Arthritis was not diagnosed during service and no other knee problems were noted.  The Veteran most recently reported that his knee problems started in the 1970s, more than one year after his separation date.  See statements dated in March 2002 and October 2011.  As chronicity in service or continuity of symptomatology thereafter is not shown, the chronic diseases presumption does not establish the second element.  Therefore, the Board finds that the Veteran has failed to meet the second element required for service connection - the existence of an in-service event, injury, or disease.

The Board also finds the most competent and probative evidence weighs against finding a nexus between the Veteran's current bilateral knee arthritis and his active duty service.  The Veteran states that he was told that his claimed injury directly caused his current knee disorder.  See December 2001 Statement in Support of Claim.  However, he does not state who provided this opinion and private treatment records do not support this contention.  The Veteran's private treatment records and VA medical records make no mention of a link between his military service and the Veteran's current disorder.  In fact, his private doctor indicated that he had no knowledge of any incidents in the Veteran's medical history that related to his current disorder.  October 1994 Department of Education questionnaire No. 8.  The only factor repeatedly discussed as playing a potential role in the etiology of the Veteran's condition is his other diagnosed condition of obesity.  October 1994 Dep't of Educ. medical impairment evaluation No. 9; September 1994 letter from private doctor.

In addition, the first documented evidence of knee arthritis is in 1993 - more than 25 years after service.  The passage of many years between discharge from active service and medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Mason v. Gober, 230 F. 3d 1330, 1333 (Fed Cir. 2000).  The present case involves not simply a lack of clinical evidence, but also normal findings at separation and a time gap of over 25 years before a diagnosis of arthritis.  

Although the Veteran alleges onset earlier than that time, he is not competent to provide the date of onset of arthritis or to provide a nexus opinion regarding arthritis.  The Board notes that the Veteran is competent to describe his symptoms and his in-service injury.  The particular inquiry of onset or causation is within the province of trained medical professionals because it involves a complex medical issue, to include the process of degeneration in a particular joint, which is not lay observable.  As the Veteran is a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on a medical matter, such as whether his current arthritis is related to active military service.  See Jandreau, 492 F.3d at 1376. 

Furthermore, the Veteran's credibility is undermined by his inconsistent statements.  In December 2001, the Veteran said that he has experienced knee problems ever since the incident.  See Statement in Support of Claim.  However, in March 2002, he states that his knee problems began around 1970 and his October 2011 statement notes that his problems did not begin until 1973.  For these reasons, the Board does not find the Veteran and his statements concerning the date when his knee problems first began credible. 

In sum, the competent evidence does not link the Veteran's knee arthritis to his active military service.  For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for bilateral knee arthritis.  Therefore, the benefit of the doubt doctrine is not available for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet App. 49, 53-56.


ORDER

Entitlement to service connection for bilateral knee arthritis is denied.


REMAND

That Veteran contends that his tinnitus is related to service.  The Veteran was not afforded a VA examination for his claimed tinnitus.  As noted above, an examination must be provided as part of VA's duty to assist when (1) there is competent evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, and (3) an indication that the current disability may be related to the in-service event, but (4) insufficient competent medical evidence to decide the case.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McClendon, 20 Vet. App. at 81-82.

The Veteran claims that he heard a ringing sound in his ears during service.  See Claim received in October 2010; Statements in Support of Claim:  December 2001, March 2002, October 2010, October 2011; and May 2012 VA Form 9.  He also states that he currently hears a sound similar to crickets.  See December 2001 Statement in Support of Claim.  The Veteran is competent to attest to his in-service and post-service symptoms of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a Veteran competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation").  The remaining question is whether a nexus exists between a current hearing disorder and service.  In this case, the Board lacks sufficient medical evidence to render a decision on the question of nexus.  Under these circumstances, the Board finds that a VA examination is warranted.  See McClendon, 20 Vet. App. at 81-82.  In addition, any outstanding VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of VA treatment or tinnitus, to include any records from the VA St. Louis Healthcare System dated since November 1999.  If any of the records are unavailable, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

2.  After the development requested in item (1) is completed, schedule the Veteran for a VA examination to address the etiology of his claimed tinnitus.  The paper and virtual claims file must be made available to and be reviewed by the examiner and it should be confirmed that such records were available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  A comprehensive explanation for all opinions expressed must be provided.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding observable symptoms, the examiner must provide an opinion whether it at least as likely as not (a 50 percent or greater probability) that any diagnosed tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury.

The Veteran has contended that he had in-service noise exposure and ringing in his ears.  It should be noted that he is competent to attest to factual matters of which he has first-hand knowledge.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause. 

3.  Review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  The AOJ must conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


